928 F.2d 274
EUERLE FARMS, Gerald Euerle, B & P Living Trust, William T.Burgmeier, Rita Burgmeier, TRJ Corporation, T. Ray Johnson,Gerda Johnson, Thomas Johnson, Lisa Johnson, Lee Rose AcresLiving Trust, Leander Citrowske, Estate of Rose MaryCitrowske, deceased, A & G Farm Company, Gerlad Christenson,Anita Christenson, L & M Living Trust, Leland F. Erickson,Marita M. Erickson, Pacific Living Trust, Marvin Finstrom,Geraldine Finstrom, Dithmarsia Living Trust, Karl H. Peters,Lavonne Peters, Paul E. Kuball, Grace J. Kuball, Duane C.Hanson, Carol A. Hanson, John T. Tersteeg, ElizabethTersteeg, G & H Farms, Inc., Earl R. Miller, Marlys E.Miller, L & H Living Trust, Harold Fenske, Laurel Fenske,Gary Stedman, June Stedman, Merlyn Yagow, Delores Yagow,Pioneer Life Trust, Chester Brakke, Alice Brakke, WesternLife Trust, Ronald Brakke, Estate of Jean Brakke, deceased,MV Trust, RD Trust, Walter Sands, Vivian Sands, Roger Sands,Dennis Sands, Sands Brothers, T.J. Borchardt, DelilaBorchardt, 3J Living Trust, Joe M. Obrigewitch, Jr.,Magdalena Obridgewitch, Genevieve Obridgwitch, Appellants,v.FARM CREDIT SERVICES OF ST. PAUL, Appellee,Federal Farm Credit Banks Funding Corporation,Farm Credit Bank of St. Paul, Federal Land Bank Associationof Willmar, Federal Land Bank Association of Rochester,Federal Land Bank Association of Marshall, Federal Land BankAssociation of Morris, Federal Land Bank Association ofAlexandria, Appellees,Federal Land Bank Association of St. Paul,Federal Land Bank Association of Redwood Falls, Federal LandBank Association of Mankato, Federal Land Bank Associationof Fargo, Federal Land Bank Association of Mandan, FederalLand Bank Association of Minot, Farm Credit Services of WestCentral Minnesota, Farm Credit Services of Mankato,Production Credit Association of Rochester, ProductionCredit Association of Minnesota Valley, Production CreditAssociation of Madison, Production Credit Association ofFairmont, Production Credit Association of Fargo, ProductionCredit Association Mandan, Appellees,Donald Hathaway, Keith Elliott, Michael McGuire, DavidOverboe, Madelyne Runck, Clayton Runck, KraigRunck, Lanny Runck, Anthony Petterson,Sheridon Erickson,Bob Wingenbach, Deino Sather, Larry Gjermundson, StuartTernes, Berdette Howe, Michael O'Keefe, Bradley Bakker,Jerry Fast, Mark Brown, James Hanson, Ronald Kopischke,Robert Zager, Dean Peterson, Dick Gerhardt, Harold Eichoff, Appellees,Roes, One thru Ten, John Does, One thru Fifteen, FarmerJoes, One thru Seven.
No. 90-5485.
United States Court of Appeals,Eighth Circuit.
Submitted March 14, 1991.Decided March 18, 1991.

John E. Mack, New London, Minn., for appellants.
Thomas L. Kimer and Richard Duncan, Minneapolis, Minn., for appellees.
Before McMILLIAN, FAGG, and MAGILL, Circuit Judges.
PER CURIAM.


1
Appellants, a large group of individual and corporate farmers, appeal from the district court's dismissal of their suit to force appellees to comply with the Agriculture Credit Act of 1987, 12 U.S.C. Secs. 2001 to 2279aa-14 (1988).


2
In Zajac v. Federal Land Bank, 909 F.2d 1181, 1182-83 (8th Cir.1990) (en banc), this court held the Act does not create a private cause of action.  We now reject the appellants' argument that Zajac is limited to section 2202a of the Act.  We see no reason to treat individual sections of the Act differently.  Because the appellants' federal claims were dismissed, the district court also properly dismissed the pendent state-law claims.


3
Accordingly, we affirm.